 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of the 1st day
of February, 2004, by and among Big Lots, Inc., an Ohio corporation (“BLI”), Big
Lots Stores, Inc., an Ohio corporation (“BLSI”) (BLI, BLSI and their respective
affiliates, predecessor, successor, subsidiaries and other related companies are
hereinafter jointly referred to as “Employer”), and Lisa M. Bachmann
(“Executive”).
WITNESSETH:
     WHEREAS, the Employer desires to engage Executive to perform services for
the Employer and Executive desires to perform such services, on the terms and
conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
contained herein, the sufficiency of which is hereby mutually acknowledged, the
Parties hereby agree as follows:

1.   EMPLOYMENT.

  (a)   Duties and Services. Employer hereby employs Executive as a Senior Vice
President (or other appropriate title as designated by the Employer in its sole
discretion) and Executive hereby accepts such employment, and shall perform
services of a business, professional or commercial nature for the Employer in
furtherance of the Employer’s business. In performance of these duties,
Executive shall be subject to the direction of and report to an individual
holding one or more of the following titles: Chief Executive Officer, President,
Chief Administrative Officer and/or Executive Vice President of Employer.
Employer agrees that

1



--------------------------------------------------------------------------------



 



      whoever Executive reports to will hold one or more of the above titles and
that such person will also have responsibility for merchandising.

     Any material adverse modification or diminution of Executive’s duties shall
be considered to be a constructive discharge of Executive by Employer and shall
entitle Executive, in addition to any other rights she may have, to the rights
and remedies provided in Paragraph 7(a) hereof; provided, however, that
Executive shall notify Employer of any alleged such modification or diminution,
specifying same, and Employer shall have a period of thirty (30) days after such
notice to cure such alleged modification or diminution before Executive shall be
entitled to exercise any such rights under Paragraph 7(a) below.

  (b)   Additional Positions. Executive shall, without any compensation in
addition to that which is specifically provided in this Agreement, serve as an
officer of the Employer and in such substitute or further offices or positions
with Employer as shall from time to time be reasonably requested by the
Employer. Each office and position with the Employer, in which Executive may
serve or to which she may be appointed, shall be consistent in title and duties
with Executive’s position. For service as a director or officer of Employer,
which service shall in each instance be deemed to be at the request of the
Employer and its Board of Directors, Executive shall be entitled to the
protection of the applicable indemnification provisions of the charter and code
of regulations of Employer and Employer agrees to indemnify and hold harmless
Executive from and against any claims, liabilities, damages or expenses incurred
by Executive in or arising out of the status, capacities and activities as an
officer or director of the Employer, to the

2



--------------------------------------------------------------------------------



 



      maximum extent permitted by law and in accordance with any agreement for
indemnification. On any termination of her employment, Executive shall be deemed
to have resigned from all offices and directorships held by Executive.

  (c)   Full Time and Attention. Executive agrees to her employment as described
herein and agrees to devote all of her time and best efforts to the performance
of her duties under this Agreement. Except as expressly permitted herein,
Executive shall not, without the prior written consent of Employer, directly or
indirectly during the term of this Agreement, render services of a business,
professional or commercial nature to any other person or firm, whether for
compensation or otherwise. So long as it does not interfere with her full-time
employment hereunder, Executive may attend to outside investments and serve as a
director, trustee or officer of or otherwise participate in educational,
welfare, social, religious and civic organizations.

2.   TERM.       Subject to the provisions for termination provided in this
Agreement, the term of this Agreement shall commence on February 1, 2004 and
shall continue thereafter until Executive’s employment is terminated.

3.   COMPENSATION AND BENEFITS.

  (a)   Base Salary. As compensation for her services hereunder, the Employer
shall pay Executive, an annual base salary (the “Base Salary”) payable in equal
installments on regular payroll dates designated by the Employer, an annual rate
of Three Hundred Twenty Five Thousand Dollars ($325,000). At least annually, the
Compensation Committee of the BLI Board of Directors shall review Executive’s

3



--------------------------------------------------------------------------------



 



      performance and determine whether an increase in the Executive’s Base
Salary is merited. Provided, however, that in no event shall the Base Salary be
adjusted to an amount lower than the annual rate initially enumerated in this
Paragraph.     (b)   Benefits. Executive shall be entitled to participate in any
group health care, hospitalization, life insurance, dental, disability or other
benefit plans (“Benefit Plans”) available to executives in the same or similar
job classification (other than bonus compensation or performance plans to the
extent that such plans, in the case of Executive, are in lieu of the bonus plan
set forth in Paragraph 4 herein). Executive’s participation in and benefits
under any such Benefit Plans shall be in accordance with the terms and subject
to the conditions specified in the governing document of the particular Benefit
Plan(s).     (c)   Vacation and Sick Leave. Executive shall be entitled to such
periods of vacation and sick leave each year as provided under Employer’s
Vacation and Sick Leave Policy for executives of the same or similar job
classification.     (d)   Automobile Allowance. During the term of this
Agreement, Employer shall provide Executive with an automobile or a monthly
automobile allowance, in accordance with applicable policies of the Employer for
executives of the same or similar job classification.

4.   BONUS.       Executive shall be eligible to participate in the 1998 Big
Lots, Inc. Key Associate Annual Compensation Plan, as amended (or any such
successor plan, hereinafter “Bonus Program”). Executive shall be eligible to
receive a bonus for the fiscal year beginning February 1, 2004, and for each
subsequent fiscal year of employment completed during

4



--------------------------------------------------------------------------------



 



    the term of this Agreement. Executive’s bonus shall be an amount equal to
the Base Salary at the end of such fiscal year multiplied by the Bonus Payout
percentage as determined by the Bonus Program set each fiscal year by the
Compensation Committee of BLI’s Board of Directors. The Bonus Program is based
upon the achievement of Employer’s annual financial plan. The Target Bonus for
Executive is 50% of Base Salary and the Stretch Bonus for Executive is 100% of
Base Salary, both of which are defined by the Compensation Committee of BLI’s
Board of Directors and are subject to adjustment by BLI’s Board of Directors;
provided however, Executive’s Target Bonus shall never fall below 50% of Base
Salary and Executive’s Stretch Bonus shall never fall below 100% of base salary.
Payment of the Bonus described in this Paragraph is subject to the terms of the
Bonus Program and any agreements issued thereunder.   5.   EXPENSES.      
Employer shall reimburse Executive during the term of this Agreement for travel,
entertainment and other expenses reasonably incurred by Executive in the
promotion of Employer’s business. Executive shall furnish such documentation
and/or receipts with respect to reimbursement to be paid as requested by the
Employer.   6.   TERMINATION.       The employment of Executive under this
Agreement and term hereof shall be controlled by this Agreement, exclusively and
without regard to any termination, severance, income continuation, or similar
policies of Employer. Such employment may be terminated:

  (a)   Without Cause, Employer Termination. By Employer without cause at any
time upon thirty (30) days notice to the Executive of such termination, or

5



--------------------------------------------------------------------------------



 



  (b)   Without Cause, Executive Termination. By Executive without cause at any
time upon thirty (30) days notice to the Employer of such termination, or    
(c)   Upon Death or Long-Term Disability of Executive. By Employer upon the
death or long-term disability of Executive, or     (d)   For Cause, Employer
Termination. By Employer for cause at any time. For purposes hereof, the term
“cause” shall mean:

  (i)   Executive’s conviction of fraud, a felony or other crime involving moral
turpitude or Executive’s commission of acts of embezzlement or theft in
connection with her duties or in the course of her employment.     (ii)  
Executive engaging in Competitive Activities, disclosing confidential
information, or her willful breach of any material provision of this Agreement.
    (iii)   The term “Competitive Activities” shall mean Executive’s
participation, without the written consent of the Board of Directors of the
Employer, in any business enterprise if such business enterprise engages in
direct competition with the Employer. For purposes of this Agreement, a business
enterprise shall be considered in direct competition with the Employer, if such
business enterprise’s sales, related to any activity then engaged in by the
Employer, amount to ten percent (10%) or more of such business enterprise’s
total sales or one percent (1%) of Employer’s annual sales. “Competitive
Activities” shall not include the mere ownership of securities in any
publicly-traded enterprise and the exercise of rights appurtenant thereto.

6



--------------------------------------------------------------------------------



 



  (iv)   Any termination of Executive for “cause” shall not be effective until
Employer delivers written notice to Employee pursuant to the terms of
Paragraph 11 of this Agreement.     (v)   Any termination by reasons of the
foregoing Subparagraphs (i)-(iv) shall not be in limitation of any other right
or remedy the Employer may have under this Agreement, at law, in equity or
otherwise.

7.   EFFECT OF TERMINATION.

  (a)   Without Cause Effect, Employer Termination. In the event of the
termination of Executive’s employment by Employer pursuant to Paragraph 6(a)
above, except as otherwise provided in Paragraph 5 of this Agreement, Employer
shall have no obligation to pay any compensation or benefits of any kind to
Executive other than,

  (i)   Base Salary that has been earned but not been paid up to and including
the date of termination;     (ii)   A prorata portion of the Bonus under this
Agreement based upon the amount of time worked by the Executive in the fiscal
year when such termination is effective, provided, however, that such prorata
portion will be determined in the ordinary course of business and paid at such
time following the close of the fiscal year that such other eligible executives
receive such payment;     (iii)   A continuation of Base Salary, automobile
allowance (or use of present company automobile), any Benefit Plans for which
Executive is eligible

7



--------------------------------------------------------------------------------



 



      and enrolled, for twelve (12) months following the termination of this
Agreement;     (iv)   The Benefit Plans and automobile allowance/use contained
in Subparagraph (iii), above, shall cease if during the twelve (12) months
following termination, Executive is entitled to receive the same or similar
benefits from another employer.

  (b)   Without Cause Effect, Executive Termination. In the event of the
termination of Executive’s employment by Executive pursuant to Paragraph 6(b)
above, Employer shall have no obligation to pay any compensation or benefits of
any kind to Executive other than Base Salary that has been earned but not been
paid up to and including the date of termination, and Executive shall not be
entitled to receive any Bonus under this Agreement or otherwise.     (c)   Death
or Long-Term Disability. In the event of the termination of Executive’s
employment by reason of death or long-term disability pursuant to Paragraph 6(c)
above, Employer shall have no obligation to pay any compensation or benefits of
any kind to Executive or the Executive’s estate, other than as follows:

  (i)   Base Salary that has been earned but not been paid up to and including
the date of termination;     (ii)   A prorata portion of the Bonus under this
Agreement based upon the amount of time worked by the Executive in the fiscal
year when such termination is effective, provided, however, that such prorata
portion will be determined in the ordinary course of business and paid at such
time

8



--------------------------------------------------------------------------------



 



      following the close of the fiscal year that such other eligible executives
receive such payment;     (iii)   In the case of long-term disability, a
continuation of Base Salary and any Benefit Plans for which Executive is
eligible and enrolled for six (6) months following the termination of this
Agreement and any long-term disability benefits for which Executive is eligible
under the Employer’s long-term disability group insurance plan.     (iv)   The
term “Long-Term Disability” shall be construed as it is defined in the
Employer’s long-term disability group insurance plan.

  (d)   For Cause Effect. In the event of termination for any of the reasons for
cause set forth in Paragraph 6(d) above, except as otherwise provided in
Paragraph 5 of this Agreement, Executive shall not be entitled to further
compensation or other benefits under this Agreement (other than as provided by
law), except as to Base Salary that has been earned but not been paid up to and
including the date of termination. Further, Executive shall not be entitled to
receive any Bonus determined under this Agreement or otherwise.

8.   CHANGE IN CONTROL.       If there is a Change in Control (as defined
herein) and Executive’s employment is thereupon terminated or terminated within
twenty four (24) months after the effective date thereof, Executive shall be
entitled to the termination benefits as set forth in this Paragraph and its
subparagraphs in lieu of other provisions of this Agreement. For purposes of
this Paragraph, Executive’s employment shall be deemed to have been terminated
following a change in control only if Employer terminates such employment

9



--------------------------------------------------------------------------------



 



    without cause (as defined in paragraph 6(a) above), or if a Constructive
Termination occurs. “Constructive Termination” shall mean a resignation by
Executive because of any material adverse change or material diminution in
Executive’s then current reporting relationships, job description, duties,
responsibilities, compensation, perquisites, office or location of employment
(as reasonably determined by Executive in her good faith discretion); provided,
however, that Executive shall notify Employer in writing at least forty five
(45) days in advance of any election by Executive to terminate her employment
because of a Constructive Termination hereunder, specifying the nature of the
alleged adverse change or diminution and Employer shall have a period of ten
(10) business days after the receipt of such notice to cure such alleged adverse
change or diminution before Executive shall be entitled to exercise any such
rights and remedies. Executive shall not be entitled to the benefits available
hereunder unless such notice is timely given.

  (a)   Change in Control Benefits. The benefits payable to Executive are as
follows:

  (i)   Employer shall pay to Executive a lump sum cash payment, net of any
applicable withholding taxes, in an amount equal to two (2) times her Base
Salary immediately prior to the effective date of such Change in Control (the
“Lump Sum Payment”); provided, that if there are fewer than twenty four (24)
months remaining from the date of Executive’s termination to Executive’s normal
retirement date at age 65, Employer shall instead pay Executive a prorata amount
of the Lump Sum Payment based upon the number of months remaining until
Executive’s normal retirement date at age 65. The applicable amount shall be
paid on or before the next regular payroll date following the termination of the
Executive’s employment.

10



--------------------------------------------------------------------------------



 



  (ii)   In addition to the payment described in Paragraph 8(a)(i) above,
Employer shall pay to Executive a lump sum cash payment, net of any applicable
withholding taxes, in an amount equal to two (2) times the Executive’s then
current Stretch Bonus, as defined in and determined annually by the Compensation
Committee of BLI’s Board of Directors; provided, that:

  (A)   In the event the Executive’s Bonus is undefined or is not subject to a
maximum payout, the Executive’s Bonus shall be deemed to be 200% of the
Executive’s then current Base Salary, and     (B)   If there are fewer than
twenty four (24) months remaining from the date of Executive’s termination to
Executive’s normal retirement date at age 65, Employer shall instead pay
Executive a prorata amount of the Lump Sum Bonus Payment based upon the number
of months remaining until Executive’s normal retirement date at age 65.
Executive shall receive the Lump Sum Bonus Payment at the same time Executive
receives the Lump Sum Payment described above.

  (iii)   A continuation of any Benefit Plans for which Executive (and her
spouse and/or dependents, if their participation is permitted under the terms of
the subject plan) is eligible and enrolled for twelve (12) months following the
termination of this Agreement; provided, that Executive’s participation in the
plans referred to herein shall be terminated (other than as provided by law)
when and to the extent that Executive is entitled to receive the same or similar
benefits from another employer during such period. Executive’s

11



--------------------------------------------------------------------------------



 



      participation in and benefits under any such plan shall be on the terms
and subject to the conditions specified in the governing document of the
particular Benefit Plan(s).     (iv)   If all or any portion of the amount
payable under paragraph 8(a)(i) and 8(a)(ii) of this Agreement, either alone or
together with other amounts that Executive is entitled to receive in connection
with a Change in Control, constitutes “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), or any successor provision, that are subject to the excise tax imposed
by Section 4999 of the Code (or any similar tax or assessment), the amounts
payable hereunder shall be increased to the extent necessary to place Executive
in the same after-tax position as Executive would have been had no such excise
tax or assessment been imposed on any such payment paid or payable to Executive
under Paragraph 8(a)(i) and 8(a)(ii) of this Agreement or any other payment that
Executive may receive as a result of such Change in Control. The determination
of the amount of any such tax or assessment and the resulting amount of
incremental payment required hereby in connection therewith shall be made by the
independent accounting firm employed by Employer immediately prior to the
applicable Change in Control, within thirty (30) calendar days after the payment
of the amount payable pursuant to Paragraph 8(a)(i) and 8(a)(ii) of this
Agreement. Said incremental payment shall be made within five (5) business days
after said determination has been made.

12



--------------------------------------------------------------------------------



 



  (v)   If, after the date upon which any payment is to be made under this
Paragraph, it is determined (pursuant to final judgment of a court of competent
jurisdiction or an agreed upon tax assessment) that the amount of excise or
other similar taxes or assessments payable by Executive is greater than the
amount initially so determined, then Employer shall pay Executive an amount
equal to the sum of (i) such additional excise or other similar taxes, plus
(ii) any interest, fines and penalties resulting from such underpayment, plus
(iii) an amount necessary to reimburse Executive for any income, excise or other
tax or assessment payable by Executive with respect to the amounts specified in
(i) and (ii) above, and the reimbursement provided by this clause (iii). Payment
thereof shall be made within five (5) business days after the date upon which
such subsequent determination is made.     (vi)   In addition to the benefits
described above, Executive shall be entitled to all rights derived under the Big
Lots, Inc. 1996 Performance Incentive Plan, as Amended (f/k/a Consolidated
Stores Corporation 1996 Performance Incentive Plan, as Amended) in the event of
a “Change in Effective Control” (as defined in that plan).

  (b)   Change in Control Defined. As used herein, “Change in Control” means any
of the following events:

  (i)   Any person or group (as defined for purposes of Section 13(d) of the
Securities Exchange Act of 1934) becomes the beneficial owner of, or has the
right to acquire (by contract, option, warrant, conversion of convertible

13



--------------------------------------------------------------------------------



 



      securities or otherwise), 20% or more of the outstanding equity securities
of BLI entitled to vote for the election of directors;     (ii)   A majority of
the Board of Directors of BLI is replaced within any period of two (2) years or
less by directors not nominated and approved by a majority of the directors of
BLI in office at the beginning of such period (or their successors so nominated
and approved), or a majority of the Board of Directors of BLI at any date
consists of persons not so nominated and approved;     (iii)   The stockholders
of BLI approve an agreement to reorganize, merge or consolidate with another
corporation (other than BLSI or an affiliate); or     (iv)   The stockholders of
BLI adopt a plan or approve an agreement to sell or otherwise dispose of all or
substantially all of BLI’s assets (including without limitation, a plan of
liquidation or dissolution), in a single transaction or series of related
transactions.

  (c)   Effective Date/Terms. The effective date of any such Change in Control
shall be the date upon which the last event occurs or last action taken such
that the definition of such Change in Control (as set forth above) has been met.
For purposes of this Agreement, the term “affiliate” shall mean:

  (i)   Any person or entity qualified as part of an affiliated group which
includes BLSI and BLI pursuant to Section 1504 of the Code; or     (ii)   Any
person or entity qualified as part of a parent-subsidiary group of trades and
businesses under common control within the meaning of Treasury
Regulation Section 1.414(c-2)(b). Determination of affiliate

14



--------------------------------------------------------------------------------



 



      shall be tested as of the date immediately prior to any event constituting
a Change in Control. The other provisions of this Paragraph notwithstanding, the
term “Change in Control” shall not mean any transaction, merger, consolidation,
or reorganization in which BLI exchanges or offers to exchange newly issued or
treasury shares in an amount less than 50% of the then outstanding equity
securities of BLI entitled to vote for the election of directors, for 51% or
more of the outstanding equity securities entitled to vote for the election of
at least the majority of the directors of a corporation other than BLI or an
affiliate thereof (the “Acquired Corporation”), or for all or substantially all
of the assets of the Acquired Corporation.

  (d)   Legal Counsel. If Executive hires legal counsel with respect to any
alleged failure of Employer to comply with any terms of Paragraph 8 of this
Agreement, or institutes any negotiation or institutes or responds to any legal
action to assert or defend the validity of or to enforce Executive’s rights
under Paragraph 8 of this Agreement, or to recover damages for breach of
Paragraph 8 of this Agreement, Employer shall pay Executive’s actual expenses
for attorneys’ fees and disbursements, together with such additional payments,
if any, as may be necessary so that the net after-tax payments so made to
Executive equal such fees and disbursements; provided, however, that Executive
shall be responsible for her own fees and expenses with respect to any lawsuit
between Executive and Employer to enforce rights or obligations under this
Paragraph 8 in which Employer is the prevailing party. The fees and expenses
incurred by Executive in

15



--------------------------------------------------------------------------------



 



      instituting or responding to any such negotiation or legal action shall be
paid by Employer as they are incurred, in advance of the final disposition of
the action or proceeding, upon receipt of an undertaking by Executive to repay
such amounts if Employer is ultimately determined to be the prevailing party.  
  (e)   Interest. If any amount due Executive by the terms of this Paragraph 8
is not paid when due, then Employer shall pay interest on said amount at an
annual rate equal to the base lending rate of National City Bank, Cleveland,
Ohio, or successor, as in effect from time to time, for the period between the
date on which such payment is due and the date said amount is paid.     (f)   No
Right of Setoff. Employer’s obligation to pay Executive the compensation and to
make the arrangement required in this Paragraph 8 shall be absolute and
unconditional and shall not be affected by any circumstance, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right that
Employer may have against Executive or otherwise. All amounts payable by
Employer hereunder shall be paid without notice or demand. Subject to the
proviso in this Paragraph 8, each and every payment made hereunder by Employer
shall be final and Employer shall not seek to recover all or any part of such
payment from Executive or from whosoever may be entitled thereto, for any reason
whatsoever. Executive shall not be obligated to seek other employment or
compensation or insurance in mitigation of any amount payable or arrangement
made under this Paragraph 8, and the obtaining of any such other employment or
compensation or insurance, except as otherwise provided in this Agreement, shall

16



--------------------------------------------------------------------------------



 



      in no event effect any reduction of Employer’s obligations to make the
payments and arrangements required under this Paragraph 8.

9.   COVENANTS OF EXECUTIVE.

  (a)   Covenants. Executive acknowledges that the principal businesses of
Employer include the operation of its “Big Lots” discount general merchandise
consumer goods retail outlets, the inventories of which are acquired primarily
through special purchase situations such as overstocks, closeouts, liquidations,
bankruptcies, wholesale distribution of overstock, distress, liquidation and
other volume inventories, the operation of its Big Lots Furniture Stores, and
its wholesale operations (the “Company Business”); and Employer is one of the
limited number of entities who have developed such business; and the Company
Business is national in scope; and Executive’s work for Employer will give her
access to the confidential affairs of Employer; and the agreements and covenants
of Executive contained in Subparagraphs (i)-(iii) herein (“Restrictive
Covenants”) are essential to the business and goodwill of Employer. Accordingly,
Executive covenants and agrees that:

  (i)   During the term of Executive’s employment with Employer and for a period
of one (1) year (the “Restricted Period”) following the termination of her
employment in any manner, Executive shall not in any location where Employer’s
retail stores are located throughout the United States, directly or indirectly,
(1) engage in the Company Business for Executive’s own account (other than
pursuant to this Agreement), or (2) in any manner become employed, by Kmart,
Dollar General, Family Dollar, Dollar Tree,

17



--------------------------------------------------------------------------------



 



      Retail Ventures, Inc., Fred’s, 99¢ Stores, Canned Foods, Tuesday Morning,
or TJX Corporation. Further, Employee agrees not to become employed by, any
parent, subsidiary or other related entity of the above listed entities.
However, in the event of a Change in Control as defined in this Agreement, the
Restricted Period shall be for a period of six (6) months.     (ii)   During the
term of Executive’s employment with Employer and for a period of two (2) years
following the termination of her employment in any manner, Executive shall keep
secret and retain in strictest confidence, and shall not use for her benefit or
the benefit of others, all confidential matters relating to the Company Business
hereafter learned by Executive, and shall not disclose them to anyone except
with Employer’s express written consent and except for information which is at
the time of receipt or thereafter, becomes publicly known through no wrongful
act of Executive, or is received from a third party not under an obligation to
keep such information confidential and without breach of this Agreement.    
(iii)   During the term of Executive’s employment with Employer and for a period
of two (2) years following the termination of her employment in any manner,
without Employer’s prior written consent, Executive will not directly or
indirectly, solicit, encourage to leave the employment of Employer or hire any
employee of Employer.

  (b)   Acknowledgment. Executive acknowledges that the foregoing restrictions
are reasonable in light of the nature of the services the Employer provides.
Executive

18



--------------------------------------------------------------------------------



 



      and the Employer agree that the Employer has legitimate reasons for
requiring such Restrictive Covenants from Executive. Executive acknowledges that
he understands the restrictions and has had an opportunity to fully discuss
these restrictions with the Employer and accepts the restrictions.     (c)  
Maximum Enforceable Restriction. In the event that any or all of the Restrictive
Covenants contained in this Paragraph shall be determined by a court of
competent jurisdiction to be unenforceable by reason of the temporal
restrictions being too great, or by reason that the range of activities covered
are too great, or for any other reason, they shall be interpreted to extend over
the maximum period of time, range of activities or other restrictions as to
which they may be enforceable.     (d)   Injunctive Relief. The Parties agree
that a breach of the Restrictive Covenants contained in this Paragraph may cause
irreparable damage to the Employer, the extent of which may be difficult to
ascertain, and that the award of damages may not be adequate relief. Therefore,
Executive agrees that, in the event of a breach or a threatened breach of the
Restrictive Covenants, the Employer may institute an action to compel the
specific performance of same and obtain injunctive relief, without bond;
Executive agrees not to assert adequacy of money damages as a defense and agrees
that such remedy shall be cumulative, not exclusive, and in addition to any
other available remedies, and that the Employer may require Executive to account
for and pay over to Employer all compensation, profits, monies, accruals,
increments, or other benefits derived or received by her as the result of any
transactions constituting a breach of the Restrictive Covenants.

19



--------------------------------------------------------------------------------



 



      Employer may set off any amounts finally determined by a court of
competent jurisdiction to be due it under this Paragraph against any amounts
owed to Executive. The Parties agree that any action for breach of the
Restrictive Covenants and/or injunctive relief shall be venued in the Court of
Common Pleas, Franklin County, Ohio, and that Ohio law governs the terms of this
Agreement.     (e)   Tolling Period. Executive acknowledges that under the terms
of the Restrictive Covenants contained in this Paragraph, the Employer is
entitled to receive a period of one (1) year of non-competition, and two
(2) years of non-solicitation and confidentiality immediately following
termination of Executive’s employment. Executive agrees that if any of these
obligations to the Employer are breached during the one (1) year period or
non-competition, and/or the two (2) year period of non-solicitation and
confidentiality, then the time period will be extended for the length of time
that Executive failed to fulfill her obligations.

10.   WITHHOLDING TAXES.       Except as otherwise provided, all payments to
Executive, including the bonus compensation under this Agreement, shall be
subject to withholding on account of federal, state, and local taxes as required
by law.   11.   NOTICES.       Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally, sent
by facsimile transmission or sent by certified or priority mail, postage
prepaid. Any such notice shall be deemed given when so delivered personally, or
sent by facsimile transmission or, if mailed, five (5) days after the date of
deposit in the United States mail as follows:

20



--------------------------------------------------------------------------------



 



             
 
  (a)   If to the Employer to:   Big Lots Stores, Inc.
 
          300 Phillipi Road
 
          Columbus, Ohio 43228-1310
 
          Attention: General Counsel
 
           
 
      With a copy to:   Big Lots Stores, Inc.
 
          300 Phillipi Road
 
          Columbus, Ohio 43228-1310
 
          Attention: Chief Executive Officer
 
           
 
  (b)   If to the Executive to:   Lisa M. Bachmann
 
          7551 Ross Avenue
 
          Dublin, Ohio 43017

  (c)   Change of Address. Any such person may by notice given in accordance
with this Paragraph to the other parties hereto, designate another address or
person for receipt by such person of notices hereunder.

12.   SEVERABLE PROVISIONS.       The provisions of this Agreement are
severable, and if any one or more provisions may be determined to be invalid or
otherwise unenforceable, in whole or in part, the remaining provisions and any
partially unenforceable provision, to the maximum extent enforceable, shall,
nevertheless, be binding and enforceable.   13.   MODIFICATION.       This
Agreement collectively sets forth the entire understanding of the Parties with
respect to the subject matter hereof, supersedes all existing agreements between
them concerning such subject matter, and may be modified only by a written
instrument duly executed by each party.

21



--------------------------------------------------------------------------------



 



14.   WAIVER.       Any waiver by either party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. Any waiver must be in writing.  
15.   BINDING EFFECT.       Executive’s rights and obligations under this
Agreement shall not be transferable by assignment or otherwise, such rights
shall not be subject to commutation, encumbrance, or the claims of Executive’s
creditors, and any attempt to do any of the foregoing shall be void. The
provisions of this Agreement shall be binding upon and inure to the benefit of
Executive and her heirs and personal representatives, and shall be binding upon
and inure to the benefit of the Employer and its successors.   16.   NO
THIRD-PARTY BENEFICIARIES.       This Agreement does not create, and shall not
be construed as creating, any rights enforceable by any person not a party to
this Agreement.   17.   HEADINGS.       The headings in this Agreement are
solely for the convenience of reference and shall be given no effect in the
construction or interpretation of this Agreement.

22



--------------------------------------------------------------------------------



 



18.   COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.   19.   GOVERNING LAW,
JURISDICTION AND ARBITRATION.       This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio, without giving
effect to conflict of laws. Any dispute arising out of or relating to this
Agreement or any breach of this Agreement, with the exceptions of the
Restrictive Covenants contained in Paragraph 9, shall be submitted to and
determined in binding arbitration, and such method shall be the exclusive method
for resolving such disputes. This provision includes any and all claims and
remedies that the Executive could bring against the Employer arising out of her
employment, including, but not limited to, claims for negligence, wrongful
discharge, discrimination, harassment, intentional tort, infliction of emotional
distress, defamation, or loss of consortium. Submission may be made by either
party and must be made within thirty (30) days subsequent to the dispute
arising. Thereafter, the parties hereto shall take such steps as are necessary
to assure that the dispute will be promptly settled by arbitration, in
accordance with the then-current Commercial Arbitration Rules of the American
Arbitration Association, within ninety (90) days of its submission. The
arbitration shall be conducted by a single arbitrator selected by the parties.
If the parties have not selected an arbitrator within ten (10) days of written
demand for arbitration, the arbitrator shall be selected by the American
Arbitration Association. Each party shall bear all its own legal fees and
expenses. All arbitration proceedings shall be conducted in the federal judicial
district where Executive maintains her principal place of employment for the
Company.

23



--------------------------------------------------------------------------------



 



    Judgment upon any award rendered by the arbitrator may be entered in any
court having jurisdiction thereof.   20.   EMPLOYER PROPERTY.       Upon
termination of Executive’s employment for any reason, or at any time at the
Employer’s request, Executive shall deliver up to the Employer, all property,
keys, materials, documents, records, manuals, notebooks, or papers and any
copies thereof maintained in any form that in any way relate to the business and
activities of the Employer that may be in the possession, or under the control
of Executive.   21.   CONFLICTING AGREEMENTS.       Executive represents and
warrants that he is free to enter into this Agreement and that Executive has not
made and will not make any agreements in conflict with this Agreement.   22.  
SURVIVAL.       The covenants, agreements, representations, and warranties
contained in or made pursuant to this Agreement shall survive Executive’s
termination of employment, whatever the reason for termination of such
employment, and shall survive any termination of this Agreement, irrespective of
any investigation made by or on behalf of any party.

24



--------------------------------------------------------------------------------



 



     WHEREUPON, the Parties hereto voluntarily enter into this Agreement as of
this 29th day of March, 2004.

     
Big Lots, Inc.
  Executive
 
   
/s/ Albert J. Bell
  /s/ Lisa M. Bachmann
 
   
 
   
By: Albert J. Bell
  Printed Name: Lisa M. Bachmann  
Its: Chief Administrative Officer
   
 
   
Big Lots Stores, Inc.
   
 
   
/s/ Brad A. Waite
   
 
   
By: Brad A. Waite
   
 
   
Its: Executive Vice President
   

25